


Exhibit 10.2
Execution Version
ESCROW AGREEMENT
ESCROW AGREEMENT (this “Agreement”), dated as of July 23, 2015, among Bank of
America, N.A., as escrow agent (in such capacity, the “Escrow Agent”), The Bank
of New York Mellon Trust Company, N.A., as trustee (in such capacity, the
“Trustee”), and CCO Safari II, LLC, a Delaware limited liability company (the
“Escrow Issuer”). Unless otherwise specified, all capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Indenture (as
defined below).
R E C I T A L S
WHEREAS, this Agreement is being entered into in connection with the Indenture,
dated as of the date hereof (the “Base Indenture”), among Charter Communications
Operating, LLC (“CCO”), Charter Communications Operating Capital Corp. (together
with CCO, the “Issuers”), the Escrow Issuer and the Trustee and the first
supplemental indenture thereto, dated as the date hereof (the “First
Supplemental Indenture”, and together with the Base Indenture, the “Indenture”),
among the Escrow Issuer, CCH II, LLC, a Delaware limited liability company, and
the Trustee;
WHEREAS, pursuant to the terms of the Indenture, the Escrow Issuer is liable for
all obligations with respect to the Notes, in an aggregate principal amount of
$15.5 billion;
WHEREAS, the Escrow Issuer will deposit the applicable portions of the Initial
Escrow Deposit Amount (as defined below) into the Escrow Accounts (as defined
below) on the date hereof;
WHEREAS, as security for its obligations under the Indenture, the Escrow Issuer
hereby grants to the Trustee, for the sole and exclusive benefit of the Holders,
a first priority security interest in and lien on the Collateral (as defined
below); and
WHEREAS, the parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, funds will be held in and
disbursed from the Escrow Accounts and released from the security interest and
lien described above.
A G R E E M E N T
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. In addition to any other defined terms used herein, the
following terms shall constitute defined terms for purposes of this Agreement
and shall have the meanings set forth below:


“2020 Notes” means the Escrow Issuer’s $2,000,000,000 aggregate principal amount
of 3.579% Senior Secured Notes due 2020;
“2022 Notes” means the Escrow Issuer’s $3,000,000,000 aggregate principal amount
of 4.464% Senior Secured Notes due 2022;
“2025 Notes” means the Escrow Issuer’s $4,500,000,000 aggregate principal amount
of 4.908% Senior Secured Notes due 2025;
“2035 Notes” means the Escrow Issuer’s $2,000,000,000 aggregate principal amount
of 6.384% Senior Secured Notes due 2035;






--------------------------------------------------------------------------------




“2045 Notes” means the Escrow Issuer’s $3,500,000,000 aggregate principal amount
of 6.484% Senior Secured Notes due 2045;
“2055 Notes” means the Escrow Issuer’s $500,000,000 aggregate principal amount
of 6.834% Senior Secured Notes due 2055;
“Acquisition Agreement” has the meaning set forth in the Indenture.
“Acquisition Transactions” has the meaning set forth in the Indenture.
“Additional Deposit Amount” means with respect to any Notes, as applicable, the
First Additional Deposit Amount or the Second Additional Deposit Amount with
respect to such Notes.
“Additional Deposit Date” means with respect to any Notes, as applicable, the
First Additional Deposit Date or the Second Additional Deposit Date with respect
to such Notes.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in The City of New York, in Chicago, Illinois or at a place
of payment are authorized by law, regulation or executive order to remain
closed.
“Collateral” has the meaning set forth in Section 6(a).
“Eligible Escrow Investments” means (a) direct obligations of the United States
of America or an agency thereof or obligations the principal of and the interest
on which are unconditionally guaranteed by the United States of America or an
agency thereof, in each case maturing not more than 90 days from the date of
purchase; (b) U.S. dollar denominated institutional money market funds governed
by Rule 2a-7 under the Investment Company Act of 1940 and rated “Aaam” by S&P
and “Aaam” by Moody’s, including funds managed by the Escrow Agent or any of its
affiliates; (c) U.S. dollar denominated deposit accounts or Eurodollar time
deposits having daily liquidity with commercial banks which have a rating on
their short-term deposits on the date of deposit or purchase of “A-1” or “A-l+”
by S&P and “P-1” by Moody’s (ratings on holding companies are not considered as
the rating of the bank) and which have a combined capital and surplus of not
less than $500,000,000 as set forth in their most recent annual report of
condition; or (d) prior to July 22, 2016, U.S. dollar denominated commercial
paper maturing not more than 90 days from the date of purchase with ratings on
the date of purchase of “A-1” or “A-l+” by S&P and “P-1” by Moody’s; provided
that the Escrow Agent will not be directed to invest in investments that the
Escrow Agent in its sole reasonable discretion determines are not
administratively feasible with the Escrow Agent’s policy or practices.
“Escrow Account A” has the meaning set forth in Section 2(a)(i).
“Escrow Account B” has the meaning set forth in Section 2(a)(i).
“Escrow Accounts” has the meaning set forth in Section 2(a)(i).
“Escrow Issuer Authorized Representatives” has the meaning set forth in Section
3(g).
“Escrowed Property” has the meaning set forth in Section 2(a)(ii).


“Escrow Release” means the release of the Escrowed Property by the Escrow Agent
as directed by the Escrow Issuer pursuant to a Release Request.

-2-





--------------------------------------------------------------------------------








“Escrow Release Conditions” means:
(i)the Escrow Issuer shall have merged into CCO and the Issuers shall have,
pursuant to a supplemental indenture to the Indenture, assumed all obligations
of the Escrow Issuer in respect of the Notes;
(ii)all conditions precedent to the consummation of the Acquisition Transactions
will have been satisfied or waived in accordance with the terms of the
Acquisition Agreement (other than those conditions that by their terms are to be
satisfied substantially concurrently with the consummation of the Acquisition
Transactions) and, substantially concurrently with the consummation of the
Acquisition Transactions, TWC and its subsidiaries will become Subsidiaries of
CCO;


(iii)the Escrowed Property will have been used to consummate the Acquisition
Transactions; provided that the terms of the Acquisition Agreement shall not
have been amended, modified, consented to or waived and the Acquisition
Agreement shall not have been terminated on or prior to the Escrow Release Date
except for such amendments, consents or waivers that are not materially adverse
to the Issuers or any of their subsidiaries (after giving effect to the
consummation of the Acquisition Transactions), taken as a whole, or to the
Holders of the Notes (it being understood that any reduction in the purchase
price of, or consideration paid for, the Acquisition Transactions are not
materially adverse to the interests of the Holders or the Issuers or any of
their Subsidiaries); and


(iv)the Guarantors shall have entered into a Supplemental Indenture and a
joinder to the applicable Security Documents, in each case in the form attached
to the Indenture or the applicable Security Document, as applicable.


“Escrow Release Date” means the date of the Escrow Release.
“First Additional Deposit Amount” means, as applicable, (i) in the case of the
New Notes A, $9,926,360,000.00 minus the face value of the Escrowed Property in
Escrow Account A on the First Additional Deposit Date for such Notes (or, if
earlier, on the date on which the deposit of the First Additional Deposit Amount
in respect of such Notes is made) as displayed on the Escrow Agent’s account
reporting system; and (ii) in the case of the New Notes B, $6,291,592,500.00
minus the face value of the Escrowed Property in Escrow Account B on the First
Additional Deposit Date for such Notes (or, if earlier, on the date on which the
deposit of the First Additional Deposit Amount in respect of such Notes is made)
as displayed on the Escrow Agent’s account reporting system;
“First Additional Deposit Date” means (i) in the case of the New Notes A January
16, 2016; and (ii) in the case of the New Notes B, October 16, 2015.
“Holders” has the meaning set forth in the Indenture.
“Indenture” has the meaning set forth in the recitals.
“Initial Escrow Deposit” means, as applicable, (i) in the case of the New Notes
A, $9,713,180,000.00; and (ii) in the case of the New Notes B,
$6,097,197,500.00.
“Interest Payment Date” means, as applicable, (i) in the case of New Notes A,
January 23 and July 23 of each year, beginning on January 23, 2016; and (ii) in
the case of New Notes B, April 23 and October 23 of each year, beginning on
October 23, 2015.

-3-





--------------------------------------------------------------------------------






“Issuers” has the meaning set forth in the recitals.
“Issue Date” has the meaning set forth in the Indenture.
“New Notes A” means, collectively, the 2020 Notes, the 2022 Notes and the 2025
Notes.
“New Notes B” means, collectively, the 2035 Notes, the 2045 Notes and the 2055
Notes.
“Notes” means, collectively, the New Notes A and the New Notes B.
“Release Request” means a certificate of a Responsible Officer of the Escrow
Issuer requesting release of the Escrowed Property in the form attached hereto
as Annex I, certifying as to the matters specified therein.
“Responsible Officer” of any person means the chief executive officer or chief
financial officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Second Additional Deposit Amount” means, as applicable, (i) in the case of the
New Notes A, $9,863,590,333.33 minus the face value of the Escrowed Property in
Escrow Account A on the Second Additional Deposit Date for such Notes (or, if
earlier, on the date on which the deposit of the Second Additional Deposit
Amount in respect of such Notes is made) as displayed on the Escrow Agent’s
account reporting system; and (ii) in the case of the New Notes B,
$6,428,748,972.22 minus the face value of the Escrowed Property in Escrow
Account B on the Second Additional Deposit Date for such Notes (or, if earlier,
on the date on which the deposit of the Second Additional Deposit Amount is
made) as displayed on the Escrow Agent’s account reporting system;
“Second Additional Deposit Date” means, as applicable, (i) in the case of the
New Notes A, July 16, 2016; and (ii) in the case of the New Notes B, April 16,
2016.
“Special Mandatory Redemption Date” means the fourth Business Day following a
Special Mandatory Redemption Event.
“Special Mandatory Redemption Event” means the occurrence of any of the
following: (i) the Escrow Agent has not received the Release Request on or prior
to May 23, 2016 (or six months following such date in the event the “End Date”
(as defined in the Acquisition Agreement) is extended to such date pursuant to
the first proviso to Section 10.01(b)(i) of the Acquisition Agreement and the
Escrow Issuer has informed the Escrow Agent of such extension); (ii) the Escrow
Issuer notifies the Escrow Agent and the Trustee in writing that the Issuers
will not pursue the consummation of the Acquisition Transactions and that the
Acquisition Agreement has been terminated in accordance with its terms; or (iii)
the Escrow Issuer fails to deposit any Additional Deposit Amount on or prior to
the applicable Additional Deposit Date.
“Trustee Authorized Representatives “has the meaning set forth in Section 3(g).
“UCC” means the Uniform Commercial Code as in effect in the State of New York.

-4-





--------------------------------------------------------------------------------






2.Escrow Accounts; Escrow Agent.


(a)Establishment of Escrow Accounts.


(i)Concurrently with the execution and delivery hereof, (A) the Escrow Agent
shall establish (x) an escrow account in the name of the Trustee entitled “BNY
Mellon Trust Co/CCO Safari II LLC A/C A” at its office located at 135 South
LaSalle Street, Chicago, Illinois (the “Escrow Account A”) and (y) an escrow
account in the name of the Trustee entitled “BNY Mellon Trust Co/CCO Safari II
LLC B” at its office located at 135 South LaSalle Street, Chicago, Illinois
(“Escrow Account B” and, together with Escrow Account A, the “Escrow Accounts”)
and (B) the Escrow Issuer will deposit with the Escrow Agent (x) the Initial
Escrow Deposit in respect of the New Notes A into Escrow Account A and (y) the
Initial Escrow Deposit in respect of New Notes B into Escrow Account B.


(ii)The Escrow Agent shall accept the Initial Escrow Deposit and each Additional
Deposit Amount, as applicable, and shall hold such securities, funds and the
proceeds thereof in the applicable Escrow Accounts. All amounts so deposited,
and the interest thereon, all investment thereof, and dividends, distributions
and other payments or proceeds in respect of, any such deposits, less any losses
incurred on investment and reinvestment of the Escrowed Property and any amounts
released pursuant to the terms of this Agreement, shall constitute the “Escrowed
Property.” All Escrowed Property shall be held in the Escrow Account until
disbursed in accordance with the terms hereof. The Escrow Account and all
property credited thereto, including the Escrowed Property shall be under the
control (within the meanings of Sections 8-106 and 9-106 of the UCC) of the
Trustee for the benefit of the Holders.


(iii)The obligation and liability of the Escrow Agent to make the payments and
transfers required by this Agreement shall be limited to the Escrowed Property.
The Escrow Agent shall not be liable for any loss resulting from any investment
made pursuant to this Agreement in compliance with the provisions hereof or from
the sale of any Eligible Escrow Investments required by the terms hereof or any
shortfall in the value of the Escrowed Property that might result therefrom.


(iv)The Escrow Issuer hereby appoints Bank of America, N.A. as the escrow agent,
the securities intermediary and bank hereunder in accordance with the terms and
conditions set forth herein and Bank of America, N.A. hereby accepts such
appointments.


(b)Escrow Agent Compensation; Expense Reimbursement.


(i)The Escrow Issuer shall pay to Escrow Agent for services to be performed by
it under this Agreement in accordance with the Escrow Agent’s fee schedule
attached hereto as Exhibit A. The Escrow Agent shall be paid any compensation
owed to it directly by the Escrow Issuer and shall not disburse from the Escrow
Accounts any such amounts, nor shall the Escrow Agent have any interest in the
Escrow Accounts with respect to such amounts. The provisions of this clause (i)
shall survive the termination of this Agreement and survive the resignation or
removal of the Escrow Agent.


(ii)The Escrow Issuer shall reimburse the Escrow Agent upon request for all
reasonable and documented expenses, disbursements and advances incurred or made
by the Escrow Agent in implementing any of the provisions of this Agreement,
including compensation and the reasonable and documented expenses and
disbursements of its counsel (limited to one outside counsel and one local
counsel in each relevant jurisdiction). The Escrow Agent shall be paid any such
expenses owed to it directly by the Escrow Issuer and shall not disburse from
the Escrow Accounts any such amounts, nor shall the Escrow Agent have any
interest in the Escrow Accounts with respect to such amounts. The provisions of
this clause (ii) shall survive the termination of this Agreement and survive the
resignation or removal of the Escrow Agent.

-5-





--------------------------------------------------------------------------------






(c)Substitution of Escrow Agent. The Escrow Agent may resign by giving no less
than 30 days’ prior written notice to the Escrow Issuer and the Trustee. Such
resignation shall take effect upon the later to occur of (i) delivery of all
Escrowed Property maintained by the Escrow Agent hereunder and copies of all
books, records, plans and other documents in the Escrow Agent’s possession
relating to the Escrowed Property, or this Agreement, in each case to a
successor escrow agent mutually approved by the Escrow Issuer and the Trustee
(which approvals shall not be unreasonably withheld or delayed) and (ii) the
Escrow Issuer, the Trustee and such successor escrow agent entering into this
Agreement or any written successor agreement on substantially similar terms to
this Agreement. The Escrow Agent shall thereupon be discharged of all
obligations under this Agreement and shall have no further duties, obligations
or responsibilities in connection herewith, except to the limited extent set
forth in Section 4. If a successor escrow agent has not been appointed or has
not accepted such appointment within 30 days after notice of resignation is
given to the Escrow Issuer, the Escrow Agent may apply to a court of competent
jurisdiction for the appointment of a successor escrow agent.


(d)Investment of the Escrowed Property. The Escrowed Property shall be invested
or reinvested from time to time (i) by the Escrow Agent in certain money market
funds which are Eligible Escrow Investments as instructed by the Escrow Issuer
in one or more written directions (such written directions to be substantially
in the form of Schedule I attached hereto) and/or (ii) by an affiliate of the
Escrow Agent as instructed in writing by the Escrow Issuer in other Eligible
Escrow Investments, provided that the purchase or sale of such other Eligible
Escrow Investments shall be settled by the Escrow Agent into and out of the
Escrow Account, as necessary. The Escrow Agent is hereby directed to hold cash
in a non-interest bearing transaction account for which the Escrow Agent shall
have no liability for interest thereon and this authorization is a permanent
investment direction until the Escrow Issuer makes alternate investment
arrangements as described above.


3.Release of Escrowed Property.


(a)If at any time prior to the occurrence of a Special Mandatory Redemption
Event, the Escrow Agent receives a Release Request from the Escrow Issuer, no
later than 1 p.m. Eastern Time two Business Days prior to the release date
(which shall be a Business Day) specified in such Release Request, the Escrow
Agent will release the Escrowed Property then held by it to or for the account
or at the direction of the Escrow Issuer, in each case in an amount and pursuant
to the written direction to the Escrow Agent as set forth in such Release
Request.


(b)Upon the occurrence of a Special Mandatory Redemption Event, the Escrow Agent
shall, without the requirement of notice to or action by the Escrow Issuer, the
Trustee or any other Person, release and deliver the Escrowed Property then held
by it to or for the account of the Trustee pursuant to the wire instructions
provided on Annex II hereto, as such Annex II may be amended from time to time
in accordance with Section 10(e) hereto, not later than 11:00 a.m. Eastern Time
on the Special Mandatory Redemption Date.


(c)If the Escrow Agent receives a written notice (substantially in the form of
Annex III attached hereto) from the Trustee stating that the Notes have become
immediately due and payable pursuant to Section 6.01 of the Indenture no later
than 1 p.m. Eastern Time two Business Days prior to the release date (which
shall be a Business Day) specified in such notice, the Escrow Agent will release
all Escrowed Property then held by it to or for the account or at the direction
of the Trustee, in each case in an amount and pursuant to the written direction
to the Escrow Agent as set forth in such notice.


(d)The Trustee agrees to promptly execute and deliver or cause to be executed
and delivered any instruments, documents and agreements, which may be provided
to it, and to promptly take all additional steps which may be reasonably
requested by the Escrow Issuer to evidence and/or confirm

-6-





--------------------------------------------------------------------------------




the release of the Collateral pursuant to this Section 3, including authorizing
filing of one or more UCC amendments or termination statements in such
jurisdictions and filing offices as are reasonably necessary or advisable (as
determined by the Escrow Issuer) in order to terminate the applicable security
interest granted herein. In connection with any release pursuant to this Section
3(d), the Escrow Issuer shall be permitted to take any action in connection
therewith necessary and consistent with such release including, without
limitation, the filing of UCC amendments or termination statements.


(e)The Trustee agrees that it shall deliver to the Escrow Agent and the Escrow
Issuer, no later than 1 p.m. two Business Days prior to each Interest Payment
Date for the New Notes A or New Notes B, as applicable, during the term of this
Agreement, a written notice (substantially in the form of Annex IV attached
hereto) as to the amount of accrued but unpaid interest on the New Notes A or
New Notes B, as applicable, due on such Interest Payment Date, and the Escrow
Agent shall transfer to the Trustee funds in an amount and pursuant to the
written direction to the Escrow Agent as set forth in such notice.


(f)If the Escrowed Property is not in immediately available cash upon receipt of
the applicable notice (including the Release Request) contemplated by this
Section 3, the Escrow Agent shall take all such commercially reasonable steps to
liquidate the Escrowed Property into cash as soon as practicable following
receipt of such notice to make the applicable disbursement in accordance with
this Section 3.


(g)Each of the Escrow Issuer and Trustee shall provide the Escrow Agent with a
list of authorized representatives; it being understood and agreed that (i) in
respect of the Escrow Issuer, the list of authorized representatives set forth
on Exhibit B hereto (the “Escrow Issuer Authorized Representatives”) and (ii) in
respect of the Trustee, the list of authorized representatives set forth on
Exhibit C hereto (the “Trustee Authorized Representatives”), as each may be
amended from time to time by delivery of a revised applicable list, satisfies
the foregoing requirement. The Escrow Agent agrees to accept and act upon
instructions or directions pursuant to this Agreement sent by the Escrow Issuer
or the Trustee, as applicable, and act upon instructions or directions pursuant
to this Agreement sent by the Escrow Issuer or the Trustee, as applicable, by
unsecured e-mail, PDF, facsimile transmission or other similar unsecured
electronic methods, provided, however, that in the event funds transfer
instructions are given to the Escrow Agent pursuant to the terms of this
Agreement (other than with respect to fund transfers to be made
contemporaneously with the execution of this Agreement), regardless of the
method used to transmit such instructions, such instructions must be given by
(i) in respect of instructions provided by the Escrow Issuer, an Escrow Issuer
Authorized Representative and (ii) in respect of instructions provided by the
Trustee, a Trustee Authorized Representative. Further, the Escrow Agent is
authorized to obtain and rely upon confirmation of such instructions by
telephone call-back to the person or persons designated for verifying such
instructions on Exhibit B or Exhibit C hereto, as applicable. The Escrow Agent
may require the Escrow Issuer or Trustee to designate a phone number or phone
numbers for purposes of confirming the requested transfer. Escrow Agent shall
not be liable for any losses, costs or expenses arising directly or indirectly
from the Escrow Agent’s reliance upon and compliance with such instructions;
provided, however, that any such losses, costs or expenses have not arisen from
the gross negligence or willful misconduct of the Escrow Agent.


4.Limitation of Escrow Agent’s Liability; Responsibilities of Escrow Agent.


(a)The Escrow Agent’s responsibility and liability under this Agreement shall be
limited as follows: (i) the Escrow Agent does not represent, warrant or guaranty
to the Trustee or the Issuers from time to time the performance of the Escrow
Issuer; (ii) the Escrow Agent shall have no liability to the Escrow Issuer, the
Trustee or the Issuers from time to time as a consequence of performance by the
Escrow Agent of its obligations hereunder, except for any gross negligence or
willful misconduct of the

-7-





--------------------------------------------------------------------------------




Escrow Agent; and (iii) the Escrow Issuer shall remain solely responsible for
all aspects of the Escrow Issuer’s business and conduct. In no event shall the
Escrow Agent be liable (i) for relying upon any judicial or administrative order
or judgment, any opinion of counsel, or any certification, instruction, notice
or other writing delivered to it by the Escrow Issuer or the Trustee in
compliance with the provisions of this Agreement, (ii) for acting in accordance
with or relying upon any instruction, notice, demand, certificate or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper person, including any person believed to be a Responsible Officer,
(iii) for any consequential, punitive or special damages, (iv) for the acts or
omissions of its nominees, correspondents, designees, subagents or subcustodians
or (v) for an amount in excess of the value of the Escrowed Property, valued as
of the date of deposit.


(b)The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no duties shall be implied. The Escrow Agent shall have no
liability under and no duty to inquire as to the provisions of any agreement
other than this Agreement, including without limitation any other agreement
between any or all of the parties hereto or any other persons even though
reference thereto may be made herein. The Escrow Agent shall not be charged with
knowledge or notice of any fact or circumstance not specifically set forth in,
or in connection with, this Agreement. The Escrow Agent may rely in good faith
upon any notice, instruction, request or other instrument, not only as to its
due execution, validity and effectiveness, but also as to the truth and accuracy
of any information contained therein, which the Escrow Agent shall believe to be
genuine and to have been signed or presented by the person or parties purporting
to sign the same. The rights and powers granted to the Escrow Agent hereunder
are being granted in order to preserve and protect the Trustee’s security
interest in and to the Collateral granted hereby and shall not be interpreted
to, and shall not, impose any duties on the Escrow Agent in connection therewith
other than those imposed under applicable law. Subject to the limitation of
liability contained in Section 4(a)(i), the Escrow Agent shall exercise the same
degree of care in the custody and preservation of the Collateral in its
possession as it exercises toward similar property held under similar escrow
arrangements with other customers and shall not be held to any higher standard
of care under this Agreement, nor be deemed to owe any fiduciary duty to the
Escrow Issuer, the Trustee, the Issuers or any other party.


(c)At any time the Escrow Agent may request in writing an instruction in writing
from the Escrow Issuer (other than any disbursement pursuant to Section
6(b)(iii)), and may at its own option include in such request the course of
action it proposes to take and the date on which it proposes to act, regarding
any matter arising in connection with its duties and obligations hereunder;
provided, however, that the Escrow Agent shall state in such request that it
believes in good faith that such proposed course of action is not contrary to
any provision in this Agreement. The Escrow Agent shall not be liable to the
Escrow Issuer for acting without the Escrow Issuer’s consent in accordance with
such a proposal on or after the date specified therein if (i) the specified date
is at least five (5) Business Days after the Escrow Issuer receives the Escrow
Agent’s request for instructions and its proposed course of action, and (ii)
prior to so acting, the Escrow Agent has not received the written instructions
requested from the Escrow Issuer.


(d)At the expense of the Escrow Issuer, the Escrow Agent may act pursuant to the
advice of counsel chosen by it with respect to any matter relating to this
Agreement and shall not be liable for any action taken or omitted in accordance
with such advice, except for any such action taken or omitted in bad faith.


(e)In the event of any manifest ambiguity in the provisions of this Agreement
with respect to any funds, securities or property deposited hereunder, or
instruction, notice or certification delivered hereunder, the Escrow Agent shall
be entitled to refuse to comply with any and all claims, demands or instructions
with respect to such funds, securities or property, and the Escrow Agent shall
not be or become liable for its failure or refusal to comply with conflicting
claims, demands or instructions. The

-8-





--------------------------------------------------------------------------------




Escrow Agent shall be entitled to refuse to act until either any conflicting or
adverse claims or demands shall have been finally determined by a court of
competent jurisdiction or settled by agreement between the conflicting claimants
as evidenced in a writing reasonably satisfactory to the Escrow Agent, or the
Escrow Agent shall have received security or an indemnity satisfactory to the
Escrow Agent sufficient to hold the Escrow Agent harmless from and against any
and all loss, liability or expense which the Escrow Agent may incur by reason of
its acting. The Escrow Agent may in addition elect in its sole option to
commence an interpleader action or seek other judicial relief or orders as the
Escrow Agent may deem necessary. The reasonable costs and expenses (including
reasonable attorney’s fees and expenses) incurred in connection with such
proceedings shall be paid by, and shall be deemed an obligation of the Escrow
Issuer.


(f)No provision of this Agreement shall require the Escrow Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder.


(g)The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorism or war, the failure or malfunction of
communication or computer systems, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).


5.Indemnity. The Escrow Issuer shall indemnify, hold harmless and defend the
Escrow Agent and its directors, officers, agents, employees and controlling
persons, (each, an “Indemnified Person”) from and against any and all claims,
actions, obligations, liabilities and reasonable expenses, including reasonable
defense costs, reasonable investigative fees and costs, reasonable legal fees,
and claims for damages, arising from the Escrow Agent’s performance, or in
connection with the Escrow Agent’s acceptance of appointment as the Escrow Agent
under this Agreement or the Escrow Agent’s enforcement of its rights hereunder,
except to the extent that such liability, expense or claim is attributable to
the gross negligence or willful misconduct of any such Indemnified Person (as
determined by a final judgment of a court of competent jurisdiction). The
provisions of this Section 5 shall survive any termination, satisfaction or
discharge of this Agreement as well as the resignation or removal of the Escrow
Agent.


6.Grant of Security Interest; Instructions to Escrow Agent.


(a)The Escrow Issuer hereby irrevocably grants a first priority security
interest in and lien on, and pledges, assigns, transfers and sets over to the
Trustee for the benefit of the Holders, all of its right, title and interest in,
to the extent applicable, (i) the Escrow Accounts, the Escrowed Property and all
financial assets (as such term is defined in Section 8-102(a) of the UCC) and
other property now or hereafter placed or deposited in, or delivered to the
Escrow Agent for placement or deposit in, the Escrow Accounts, including,
without limitation, all funds held therein, and all Eligible Escrow Investments
held by (or otherwise maintained in the name of) the Escrow Agent pursuant to
Section 2; (ii) all security entitlements (as such term is defined in
Section 8-102(a) of the UCC) from time to time credited to the Escrow Accounts;
(iii) all claims and rights of whatever nature which the Escrow Issuer may now
have or hereafter acquire against any third party in respect of any of the
Collateral described in this Section 6 (including any claims or rights in
respect of any security entitlements credited to an account of the Escrow Agent
maintained at The Depository Trust Company or any other clearing corporation) or
any other securities intermediary (as such terms are defined in Section 8-102(a)
of the UCC); (iv) all rights which the Escrow Issuer has under this Agreement
and all rights it may now have or hereafter acquire against the Escrow Agent in
respect of its holding and managing all or any part of the Collateral; and
(v) all proceeds (as such term is defined in Section 9-102(a) of the UCC) of any
of the foregoing (collectively, the “Col-

-9-





--------------------------------------------------------------------------------




lateral”), in order to secure the Indebtedness. The Escrow Agent hereby
acknowledges the Trustee’s security interest and lien as set forth above. The
Escrow Issuer shall take all actions and shall direct the Trustee in writing to
take all actions necessary on its part to insure the continuance of a perfected
first priority security interest in the Collateral in favor of the Trustee in
order to secure all Indebtedness. The Escrow Issuer shall not grant or cause or
permit any other person to obtain a security interest, encumbrance, lien or
other claim, direct or indirect, in the Escrow Issuer’s right, title or interest
in the Escrow Accounts or any Collateral.


(b)The Escrow Issuer and the Trustee hereby irrevocably instruct the Escrow
Agent to, and the Escrow Agent shall:


(i)maintain the Escrow Accounts for the sole and exclusive benefit of the
Trustee on its own behalf and on behalf of the Holders to the extent
specifically required herein; treat all property (other than cash) in the Escrow
Accounts as “financial assets” (as defined in Section 8-102(a) of the UCC);
treat all cash in the Escrow Accounts as “cash proceeds” (as defined in Section
9-102(a) of the UCC); take all steps reasonably specified in writing by the
Escrow Issuer pursuant to this Section 6 to cause the Trustee to enjoy
continuous perfected first priority security interest under the UCC, any other
applicable statutory or case law or regulation of the State of New York and any
applicable law or regulation of the United States in the Collateral and except
as otherwise required by law, maintain the Collateral free and clear of all
liens, security interests, safekeeping or other charges, demands and claims of
any nature now or hereafter existing in favor of anyone other than the Trustee;


(ii)promptly notify the Trustee if a Responsible Officer of the Escrow Agent
receives written notice that any Person other than the Trustee has or purports
to have a lien or security interest upon any portion of the Collateral; and


(iii)transfer the Collateral to the Trustee to the extent required by Section
3(b), Section 3(c) or Section 3(e).


The lien and security interest provided for in this Section 6 shall
automatically terminate and cease as to, and shall not extend or apply to, and
the Trustee and the Escrow Agent shall have no security interest in, any funds,
securities or property disbursed by the Escrow Agent to the Escrow Issuer at
such time as the Escrowed Property is released from the escrow on the Escrow
Release Date. The Escrow Agent shall not have any right to receive compensation
from the Trustee and shall have no authority to obligate the Trustee or to
compromise or pledge its security interest hereunder. Accordingly, the Escrow
Agent is hereby directed to cooperate with the Trustee in the exercise of its
rights in the Collateral provided for herein.
(c)The Escrow Issuer will execute and deliver or cause to be executed and
delivered, or use its reasonable best efforts to procure, all assignments,
instruments and other documents, deliver any instruments to the Trustee and take
any other actions that are necessary or desirable to perfect, continue the
perfection of, or protect the first priority of the Trustee’s security interest
in and to the Collateral, to protect the Collateral against the rights, claims,
or interests of third persons or to effect the purposes of this Agreement and
agree to file or to cause to be filed one or more UCC financing statements and
continuation statements in such jurisdictions and filing offices and containing
such description of collateral as are reasonably necessary or advisable in order
to perfect the security interest granted herein. The Escrow Issuer also hereby
authorizes the Trustee to file any financing or continuation statements with
respect to the Collateral without its respective signature (to the extent
permitted by applicable law). The Escrow Issuer shall pay all reasonable and
documented out-of-pocket costs incurred in connection with any of the foregoing,
it being understood that the Trustee shall have no duty to determine whether to
file or record

-10-





--------------------------------------------------------------------------------




any document or instrument relating to Collateral. Neither the Trustee nor the
Escrow Agent shall have any duty or obligation to file or record any document or
otherwise to see to the grant or perfection of any security interest granted
hereunder.


(d)The Escrow Issuer hereby appoints the Trustee as attorney-in-fact with full
power of substitution to do any act that the Escrow Issuer is obligated hereby
to do, and the Trustee may, but shall not be obligated to, upon the occurrence
and during the continuation of an Event of Default, exercise such rights as the
Escrow Issuer might exercise with respect to the Collateral and take any action
in the Escrow Issuer’s name to protect the Trustee’s security interest
hereunder.


(e)Notwithstanding anything to the contrary herein, if at any time the Escrow
Agent shall receive any “entitlement order” (as such term is defined in Section
8-102(a)(8) of the UCC) or other instructions issued by the Trustee directing
the disposition of funds in the Escrow Accounts or otherwise related to the
Escrow Accounts, the Escrow Agent shall comply with any such entitlement order
or other instructions without further consent by the Escrow Issuer or any other
person.


(f)The Escrow Agent represents that it is a “securities intermediary” and a
“bank” and that the Escrowed Property will be held in either (i) in the case of
financial assets, a “securities account” and (ii) in the case of cash, a
“deposit account” (as each such term is defined in the UCC).


(g)The Escrow Issuer represents and warrants that it was duly organized and is
validly existing as a Delaware limited liability company, is not organized under
the laws of any other jurisdiction and its legal name is that set forth on the
signature pages hereof, and during the term of this Agreement, it will not
change its legal name, identity or organizational structure or jurisdiction of
organization without giving the Trustee prompt written notice and within thirty
(30) days it shall have taken all actions reasonably necessary to maintain the
perfection and priority of the security interest granted hereunder, if
applicable.


(h)The Escrow Issuer hereby confirms that the arrangements established under
this Section 6 constitute “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) by the Trustee of the Escrow Accounts and the Escrowed
Property credited thereto. The Escrow Agent and the Escrow Issuer have not
entered and will not enter into any other agreement with respect to control of
the Escrow Accounts or purporting to limit or condition the obligation of the
Escrow Agent to comply with any orders or instructions of the Trustee with
respect to the Escrow Accounts as set forth in this Section 6. In the event of
any conflict with respect to control over the Escrow Accounts between this
Agreement (or any portion hereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail.


(i)The Escrow Agent hereby agrees that any security interest in, lien on,
encumbrance, claim or right of setoff against, the Escrow Accounts or any funds
therein or credited thereto that it now has or subsequently obtains shall be
subordinate to the security interest of the Trustee in the Escrow Accounts and
the funds therein or credited thereto. The Escrow Agent agrees not to exercise
any present or future right of recoupment or set-off against the Escrow Accounts
or to assert against the Escrow Accounts any present or future security
interest, banker’s lien or any other lien or claim (including claim for
penalties) that the Escrow Agent may at any time have against or in the Escrow
Accounts or any funds therein or credited thereto. The Escrow Agent hereby
agrees that it shall not change the name or account number of the Escrow
Accounts without the prior written consent of the Trustee.


7.Termination. This Agreement and the security interest in the Escrowed Property
evidenced by this Agreement shall terminate automatically and be of no further
force or effect upon the distribution of all Escrowed Property in accordance
with Section 3 hereof; provided, however, that the

-11-





--------------------------------------------------------------------------------




obligations of the Escrow Issuer under Section 2(b) and Section 5 (and any
existing claims thereunder) shall survive termination of this Agreement and the
resignation or removal of the Escrow Agent.


8.Security Interest Absolute. All rights of the Trustee for its own benefit and
the benefit of the Holders and security interests hereunder, and all obligations
of the Escrow Issuer hereunder, shall be absolute and unconditional irrespective
of:


(a)any lack of validity or enforceability of the Indenture or any other
agreement or instrument relating thereto;


(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Indebtedness, or any other amendment or waiver of or any
consent to any departure from the Indenture;


(c)any exchange, surrender, release or non-perfection of any Liens on any other
collateral for all or any of the Indebtedness; or


(d)to the extent permitted by applicable law, any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the Escrow
Issuer in respect of the Indebtedness or of this Agreement.


9.Income Tax Reporting


(a)The Escrow Agent shall, for each calendar year (or portion thereof) that the
Escrow Accounts is in existence, report the income of the Escrow Accounts (i) to
Escrow Issuer, and (ii) to the Internal Revenue Service (“IRS”), as required by
law. The parties to this Agreement agree that they will not take any position in
connection with the preparation, filing or audit of any tax return that is in
any way inconsistent with the foregoing determination or the information returns
or reports provided by the Escrow Agent.


(b)The Escrow Agent will comply with any U.S. tax withholding or backup
withholding and reporting requirements that are required by law. With respect to
earnings allocable to a foreign person, the Escrow Agent will withhold U.S. tax
as required by law and report such earnings and taxes withheld, if any, for the
benefit of such foreign person on IRS Form 1042-S (or any other required form),
unless such earnings and withheld taxes are exempt from reporting under Treasury
Regulation Section 1.1461-1(c)(2)(ii) or under other applicable law. With
respect to earnings allocable to a United States person, the Escrow Agent will
report such income, if required, on IRS Form 1099 or any other form required by
law. The IRS Forms 1099 and/or 1042-S shall show the Escrow Agent, as payor, and
Escrow Issuer, as payee. The Escrow Issuer and Trustee understand and agree that
they are required to provide the Escrow Agent with a properly completed and
signed Tax Certification (as defined below) and that the Escrow Agent may not
perform its duties hereunder without having been provided with such Tax
Certification. Accordingly, the Escrow Issuer and Trustee understand and agree
that unless and until the Escrow Issuer and Trustee have provided Tax
Certifications to the Escrow Agent, the Escrow Accounts shall not be invested as
otherwise provided herein, nor shall disbursements be made from the Escrow
Accounts as otherwise provided in Section III. In the case of a person that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended (the “Code”), an original IRS Form W-9 (or
applicable successor form) will be provided. In the case of a person that is not
a “United States person” within the meaning of Section 7701(a)(30) of the Code
(hereinafter a “foreign person”), an original applicable IRS Form W-8ECI,
W-8IMY, W-8EXP W-8BEN or W-8BEN-E (or applicable successor form), along with any
required attachments, will be provided to the Escrow Agent. As used herein “Tax
Certification” shall mean an IRS form W-9 or W-8 as described above. Under
current

-12-





--------------------------------------------------------------------------------




law, the applicable IRS Form W-8ECI, W-8IMY, W-8EXP, W-8BEN or W-8BEN-E
generally will expire every three (3) years and must be replaced with another
properly completed and signed original sent to the Escrow Agent. A new original
IRS Form W-8, indicating the relevant Escrow Account number, (or such other
information or forms as required by law) must be delivered by each foreign
person to, and received by, the Escrow Agent either prior to December 31st of
the calendar year inclusive of the third (3rd) anniversary date of the date
listed on the previously submitted form or as otherwise required by law.


(c)The Parties hereby (i) represent and warrant each for themselves that, as of
the date this Agreement is made and entered into, each Escrow Account is not a
Qualified Settlement Fund, Designated Settlement Fund, or Disputed Ownership
Fund within the meaning of Section 468B of the Code (and the regulations
thereunder) and (ii) covenant that they shall not take, fail to take or permit
to occur any action or inaction, on or after the date this Agreement is made and
entered into, that causes an Escrow Account to become such a Qualified
Settlement Fund, Designated Settlement Fund, or Disputed Ownership Fund at any
time.


(d)The Parties to this Agreement agree that they are not relieved of their
respective obligations, if any, to prepare and file information reports under
Section 6041 of the Code, and the Treasury regulations thereunder, with respect
to amounts of imputed interest income, as determined pursuant to Sections 483 or
1272 of the Code. The Escrow Agent shall not be responsible for determining or
reporting such imputed interest.


10.Miscellaneous.


(a)Waiver. Any party hereto may specifically waive any breach of this Agreement
by any other party, but no such waiver shall be deemed to have been given unless
such waiver is in writing, signed by the waiving party and specifically
designating the breach waived, nor shall any such waiver constitute a continuing
waiver of similar or other breaches.


(b)Invalidity. If for any reason whatsoever any one or more of the provisions of
this Agreement shall be held or deemed to be inoperative, unenforceable or
invalid in a particular case or in all cases, such circumstances shall not have
the effect of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid, and the inoperative, unenforceable or
invalid provision shall be construed as if it were written so as to effectuate,
to the maximum extent possible, the parties’ intent.


(c)Assignment. This Agreement is personal to the parties hereto, and the rights
and duties of the Escrow Issuer hereunder shall not be assignable except with
the prior written consent of the other parties. Notwithstanding the foregoing,
this Agreement shall inure to and be binding upon the parties and their
successors and permitted assigns.


(d)Benefit. This Agreement shall be binding upon the parties hereto and their
successors and permitted assigns. Nothing in this Agreement, express or implied,
shall give to any person, other than the parties hereto and their successors
hereunder any benefit or any legal or equitable right, remedy or claim under
this Agreement.


(e)Entire Agreement; Amendments. This Agreement contains the entire agreement
among the parties with respect to the subject matter hereof and supersede any
and all prior agreements, understandings and commitments, whether oral or
written. Any amendment or waiver of any provision of this Agreement and any
consent to any departure by the Escrow Issuer from any provision of this
Agreement shall be effective only with the consent of the parties hereto, and
neither the Escrow Issuer, the Escrow Agent nor the Trustee shall be deemed, by
any act, delay, indulgence, omission or otherwise, to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any

-13-





--------------------------------------------------------------------------------




breach of any of the terms and conditions hereof. No single or partial exercise
of any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Escrow Issuer, the Escrow Agent or the Trustee of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Escrow Issuer, the Escrow Agent or the Trustee would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.


(f)Notices. All notices and other communications required or permitted to be
given or made under this Agreement shall be in writing and shall be deemed to
have been duly given and received when actually received (i) on the day of
delivery; (ii) three (3) Business Days following the day sent, when sent by
United States certified mail, postage and certification fee prepaid, return
receipt requested, addressed as set forth below; (iii) when transmitted by
telecopy to the telecopy number set forth below with verbal confirmation of
receipt by the telecopy operator; (iv) when transmitted by email (by way of an
electronic copy of a manually executed document as a PDF attachment) to the
email address set forth below upon the sender’s receipt of affirmative
acknowledgment or receipt from the intended recipient; provided that no
acknowledgment of receipt generated on an automated basis shall be deemed
sufficient or (v) one (1) Business Day following the day timely delivered to a
next-day air courier addressed as set forth below:


To the Escrow Agent:


Bank of America, National Association
Global Custody and Agency Services
135 S. LaSalle Street
IL4-135-05-07
Chicago, Illinois 60603
Attention:    Richard F. Ledenbach
Telephone:    (312) 992-9839
Facsimile:    (312) 453-4443
E-mail:    richard.ledenbach@baml.com


To the Trustee:


The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois, 60602
Attention:    Mary Callahan
Telephone:    312-827-8542
E-mail:    mary.callahan@bnymellon.com


To the Escrow Issuer:


CCO Safari II, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901
Attention:
Rick Dykhouse

Facsimile:
314-965-6640

Email:
Rick.Dykhouse@charter.com


-14-





--------------------------------------------------------------------------------








With a copy to:


Kirkland & Ellis LLP
601 Lexington Ave.
New York, New York 10022
Attention:    Christian O. Nagler
Facsimile:    212-446-4900
Email:     cnagler@kirkland.com


or at such other address as the specified entity most recently may have
designated in writing in accordance with this Section 10(f). Notwithstanding the
foregoing, notices and other communications to the Trustee or the Escrow Agent
pursuant to clauses (ii) and (iv) of this Section 10(f) shall not be deemed duly
given and received until actually received by the Trustee or the Escrow Agent,
as applicable, at its address set forth above.
(g)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures of the parties hereto
transmitted by facsimile or PDF transmission shall be deemed to be their
original signatures for all purposes.


(h)Captions. Captions in this Agreement are for convenience only and shall not
be considered or referred to in resolving questions of interpretation of this
Agreement.


(i)Choice of Law; Submission to Jurisdiction. THE EXISTENCE, VALIDITY,
CONSTRUCTION, OPERATION AND EFFECT OF ANY AND ALL TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. THE PARTIES TO THIS AGREEMENT HEREBY AGREE THAT JURISDICTION
OVER SUCH PARTIES AND OVER THE SUBJECT MATTER OF ANY ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT MAY BE EXERCISED BY A COMPETENT COURT OF THE CITY
AND STATE OF NEW YORK, OR BY A COMPETENT UNITED STATES COURT, SITTING IN NEW
YORK CITY. THE ESCROW ISSUER, THE TRUSTEE AND THE ESCROW AGENT HEREBY SUBMIT TO
THE PERSONAL JURISDICTION OF SUCH COURTS. FOR PURPOSES OF THE UCC, THE ESCROW
AGENT’S JURISDICTION (WITHIN THE MEANING OF SECTIONS 8-110 AND 9-305 OF THE UCC)
SHALL BE THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO A
TRIAL BY JURY AND TO ASSERT COUNTERCLAIMS OTHER THAN MANDATORY COUNTERCLAIMS IN
ANY ACTION OR PROCEEDING RELATING TO OR ARISING FROM, DIRECTLY OR INDIRECTLY,
THIS AGREEMENT. THE ESCROW ISSUER HEREBY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO IT AT THE ADDRESS LAST SPECIFIED FOR NOTICES HEREUNDER,
AND SUCH SERVICE SHALL BE DEEMED COMPLETED TEN (10) CALENDAR DAYS AFTER THE SAME
IS SO MAILED. FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE, NEW YORK SHALL BE THE
ESCROW AGENT’S JURISDICTION.


(j)Representations and Warranties of the Escrow Issuer. The Escrow Issuer hereby
represents and warrants that this Agreement has been duly authorized, executed
and delivered on its behalf and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms (except as the enforcement
thereof may be limited by bankruptcy, reorganization, insolvency (including
without limitation, all laws relating to fraudulent transfers), moratorium or
other laws relating to or affecting creditors’ rights and remedies generally and
except as the enforcement thereof is subject to equitable principles regardless
of whether enforcement is considered in a proceeding at law or in equity). The
exe-

-15-





--------------------------------------------------------------------------------




cution, delivery and performance of this Agreement by the Escrow Issuer does not
violate any material applicable law or regulation to which the Escrow Issuer is
subject and does not require the consent of any governmental or other regulatory
body to which the Escrow Issuer is subject, except for such consents and
approvals as have been obtained and are in full force and effect. The Escrow
Issuer is, with respect to the Collateral it is delivering pursuant to this
Agreement, the beneficial owner of such Collateral, free and clear of any Lien
or claims of any Person (except for the security interest granted under this
Agreement) and are the only entitlement holders (as defined in Section
8-102(a)(7) of the UCC) of the Escrow Accounts and the financial assets (as
defined in Section 8-102(a) of the UCC).


(k)Representations and Warranties of Escrow Agent and Trustee. The Escrow Agent
hereby represents and warrants that this Agreement has been duly authorized,
executed and delivered on its behalf and constitutes its legal, valid and
binding obligation enforceable in accordance with its terms. The Trustee hereby
represents and warrants that the person executing this Agreement is duly
authorized to so execute this Agreement, and that this Agreement has been duly
executed and delivered on its behalf.


(l)No Adverse Interpretation of Other Agreements. This Agreement may not be used
to interpret another pledge, security or debt agreement of the Escrow Issuer or
any subsidiary thereof. No such pledge, security or debt agreement may be used
to interpret this Agreement.


(m)Interpretation of Agreement. All terms not defined herein or in the Indenture
shall have the meaning set forth in the UCC, except where the context otherwise
requires. To the extent a term or provision of this Agreement relating to the
Trustee or the Escrow Issuer conflicts with the Indenture, the Indenture shall
control with respect to the subject matter of such term or provision. Acceptance
of or acquiescence in a course of performance rendered under this Agreement
shall not be relevant to determine the meaning of this Agreement even though the
accepting or acquiescing party had knowledge of the nature of the performance
and opportunity for objection.


(n)Survival of Provisions. All representations, warranties and covenants of the
Escrow Issuer contained herein shall survive the execution and delivery of this
Agreement, and shall terminate only upon the termination of this Agreement.


(o)Patriot Act. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For a non-individual person such as a business entity, a charity, a
trust or other legal entity, the Trustee and/or the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Trustee and/or the Escrow Agent may also ask to see financial statements,
licenses, identification and authorization documents from individuals claiming
authority to represent the entity or other relevant documentation.


(p)Security Advice. The Trustee and the Escrow Issuer each acknowledge that
regulations of the Comptroller of the Currency grant them the right to receive
brokerage confirmations of the security transactions as they occur. The Trustee
and the Escrow Issuer each specifically waive such notification to the extent
permitted by law and will receive periodic cash transaction statements that will
detail all investment transactions.


(q)Incorporation by Reference. In connection with its execution and acting
hereunder, the Trustee is entitled to all rights, privileges, protections,
benefits, immunities and indemnities provided to it under the Indenture.
[Remainder of Page Intentionally Left Blank]



-16-





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day first above written.
[Signature Pages Follow]



S-1





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Escrow Agent








By:
/s/Wayne M. Evans    

Name:    Wayne M. Evans
Title:    Vice President



[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee






By:
/s/Teresa Petta    

Name:    Teresa Petta
Title:    Vice President



[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------








CCO SAFARI II, LLC, as Escrow Issuer








By:
/s/Thomas M. Degnan    

Name: Thomas M. Degnan
Title: Senior Vice President - Finance and Corporate Treasurer


    





[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------










ANNEX I
FORM OF OFFICER’S CERTIFICATE - RELEASE REQUEST
CCO SAFARI II, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901


[ ], 20[ ]
Bank of America, N.A., as Escrow Agent
[•]
[•]
Attention: [•]


The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois, 60602
Attention: Mary Callahan






Re: Release Request Officer’s Certificate
Ladies and Gentlemen:
We refer to the Escrow Agreement, dated as of July 23 2015 (the “Escrow
Agreement”), among you (the “Escrow Agent”), The Bank of New York Mellon Trust
Company, N.A., as trustee, and CCO Safari II, LLC, a Delaware limited liability
company (the “Escrow Issuer”). Capitalized terms used herein shall have the
meaning given in the Escrow Agreement.
This Officer’s Certificate constitutes a Release Request under the Escrow
Agreement.
The Escrow Issuer hereby notifies you and certifies to you as follows pursuant
to Section 3(a) of the Escrow Agreement:
1.As of the date hereof, substantially concurrently with the release of such
Escrowed Property to the Escrow Issuer, the Escrow Release Conditions will be
satisfied.


2.The release of the entire amount of funds from the Escrow Accounts is
permitted in accordance with Section 3(a) of the Escrow Agreement and shall be
released prior to 11:00 a.m. (Eastern Time) on [ ], 20[ ] pursuant to the wire
instructions set forth on Schedule A hereto.


[SIGNATURE PAGES FOLLOW]

I-1



--------------------------------------------------------------------------------






The Escrow Agent is entitled to rely on the foregoing in disbursing Escrowed
Property as specified in this Release Request.


CCO SAFARI II, LLC
By:
____________________________________________________

Name:
Title:



I-2



--------------------------------------------------------------------------------






Schedule A


WIRE INSTRUCTIONS


Escrow Issuer
Proceeds to be delivered:
[ ]
Name of Bank:
[ ]
ABA Number of Bank:
[ ]
Account Number at Bank:
[ ]
Name of Account:
[ ]
OBI Field F/F/C #:
[ ]
Attention:
[ ]












I-3



--------------------------------------------------------------------------------










ANNEX II
TRUSTEE WIRE INSTRUCTIONS


 
Name of Bank:
[ ]
ABA Number of Bank:
[ ]
For credit to:
[ ]
For further credit to:
[ ]
Account Number:
[ ]
Account Name:
[ ]
Attention:
[ ]
Telephone:
[ ]




II-1



--------------------------------------------------------------------------------






ANNEX III
FORM OF TRUSTEE’S WRITTEN DIRECTION TO RELEASE
The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois, 60602


[ ], 20[ ]




Bank of America, N.A., as Escrow Agent
[•]
[•]
Attention: [•]




Re: Release of Escrowed Property
Ladies and Gentlemen:
We refer to the Escrow Agreement, dated as of July 23, 2015 (the “Escrow
Agreement”), among you (the “Escrow Agent”), The Bank of New York Mellon Trust
Company, N.A., as trustee, and CCO Safari II, LLC, a Delaware limited liability
company (the “Escrow Issuer”). Capitalized terms used herein shall have the
meaning given in the Escrow Agreement.
We hereby notify you that the Notes have become immediately due and payable
pursuant to Section 6.01 of the Indenture and, in accordance with Section 3(c)
of the Escrow Agreement, you are hereby directed to release all Escrowed
Property to us prior to 11:00 a.m. (Eastern Time) on [ ], 20[ ] pursuant to the
wire instructions set forth on Schedule A hereto.
The Escrow Agent is entitled to rely on the foregoing in disbursing Escrowed
Property as specified in this letter.


The Bank of New York Mellon Trust Company, N.A.,
as Trustee






By:
____________________________________________________

Name:
Title:



III-1





--------------------------------------------------------------------------------






Schedule A


WIRE INSTRUCTIONS


Trustee
Proceeds to be delivered:
[ ]
Name of Bank:
[ ]
ABA Number of Bank:
[ ]
For credit to:
[ ]
For further credit to:
[ ]
Account Number:
[ ]
Account Name:
[ ]
Attention:
[ ]
Telephone:
[ ]








III-2





--------------------------------------------------------------------------------








ANNEX IV
FORM OF TRUSTEE’S WRITTEN DIRECTION TO MAKE INTEREST PAYMENT
The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois, 60602


[ ], 20[ ]




Bank of America, N.A., as Escrow Agent
[•]
[•]
Attention: [•]


CCO SAFARI II, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901
Attention: [•]




Re: Payment on Interest Payment Date
Ladies and Gentlemen:
We refer to the Escrow Agreement, dated as of July 23, 2015 (the “Escrow
Agreement”), among you (the “Escrow Agent”), The Bank of New York Mellon Trust
Company, N.A., as trustee, and CCO Safari II, LLC, a Delaware limited liability
company (the “Escrow Issuer”). Capitalized terms used herein shall have the
meaning given in the Escrow Agreement.
We hereby notify you that an aggregate amount of $[l] accrued and unpaid
interest on the [New Notes A/New Notes B] is payable on [the applicable Interest
Payment Date] and, in accordance with Section 3(e) of the Escrow Agreement, you
are hereby directed to release funds equal to such amount to us prior to 11:00
a.m. (Eastern Time) on [the applicable Interest Payment Date] pursuant to the
wire instructions set forth on Schedule A hereto.
The Escrow Agent is entitled to rely on the foregoing in disbursing Escrowed
Property as specified in this letter.

IV-1



--------------------------------------------------------------------------------










The Bank of New York Mellon Trust Company, N.A.,
as Trustee








By:
____________________________________________________

Name:
Title:
    

IV-2



--------------------------------------------------------------------------------








Schedule A


WIRE INSTRUCTIONS


Trustee
Proceeds to be delivered:
[ ]
Name of Bank:
[ ]
ABA Number of Bank:
[ ]
For credit to:
[ ]
For further credit to:
[ ]
Account Number:
[ ]
Account Name:
[ ]
Attention:
[ ]
Telephone:
[ ]




IV-3

